Citation Nr: 0201614	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  95-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nervous condition.

2.  Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a nervous condition and for headaches. 


REMAND

In September 1995, the veteran requested a hearing before VA 
field personnel acting as agents of the Board.  On May 1, 
1998, the RO scheduled a hearing set for May 26, 1998.  The 
notice of the hearing appears to have been sent to an 
incorrect address.  The veteran did not report to the 
scheduled hearing.  

On November 20, 2001, the Board wrote to the veteran and 
requested that he indicate whether he wanted a hearing before 
a member of the Board at the regional office, a member of the 
Board in Washington, D.C., or no longer wanted a hearing.  
The letter noted that if the veteran failed to respond, the 
Board would assume that he still wanted a hearing before a 
member of the Board at the RO, and would proceed to make 
arrangements for the case to be remanded for such a hearing.  
There was no response to the letter.  

To date, the veteran has not been afforded a hearing.  As an 
appellant is entitled to a hearing if one is requested, 
further action is necessary.  38 C.F.R. § 20.700 (2001).  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


